                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                                        *
                                                     *
                                                     *
                                                                  CRIM. N O. 21-494 (SDW)
        V.
                                                     *
Rachan Doyle                                         *
                                                     *
                                                  *****
  ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
             FOR FELONY PLEAS AND/OR SENJENCINGS
         In accordance with Standing Order 2020-06, this Court finds:

  f7l        That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

__1Z]_ That the proceeding(s) to be held today cannot be further delayed without serious harm
to the interests ofjustice, for the following specific reasons:

The defendant would like his matter resolved.



Accordingly, the proceeding(s) held on this date may be conducted by:



  □
  [i]         Video Teleconferencing

              Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

              □      The Defendant (or the Juvenile) is detained at a facility lacking video



              □
         teleconferencing capability.

                     Other:




                          6)3
Date:                ,-June 1, 2021                               Honorable Susan D. Wigenton
                                                                  United States District Judge
